 Case 3:16-cv-00434-CWR-FKB Document 114 Filed 02/20/19 Page 1 of 12




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                       NORTHERN DIVISION

DONNA STURKIN                                                       PLAINTIFF

VS.                                         CAUSE NO. 3:16‐CV‐434‐CWR‐FKB

VICKY PATRICK                                                    DEFENDANT

       PLAINTIFFʹS MEMORANDUM BRIEF IN SUPPORT OF HER
      MOTION FOR AWARD OF ATTORNEYS’ FEES AND EXPENSES

      Plaintiff Donna Sturkin submits this Memorandum Brief in support of her

Motion for Award of Attorneysʹ Fees and Expenses.

                                    Overview

      On January 16, 2019, a unanimous jury returned a verdict in favor of

Plaintiff and against Defendant Vicky Patrick in the amount of $350,000 on her

Section 1983 claim (document # 103). The Judgment was filed on January 25, 2019

(document # 109).

      Plaintiff now moves the Court to (a) award her attorneys’ fees and expenses

under the applicable federal law and (b) then enter a Final Judgment in her favor

for that amount, plus the amount of the jury verdict.




                                        1
 Case 3:16-cv-00434-CWR-FKB Document 114 Filed 02/20/19 Page 2 of 12




                          Law Governing Attorneys’ Fees

       With respect to Plaintiff’s successful claim under Section 1983, the right to

recover attorneys’ fees is granted by 42 U.S.C. § 1988(b).

       Although the statute grants the court discretion to award attorneys’ fees,

ʺprevailing plaintiffs are entitled to attorneysʹ fees unless special circumstances

render an award unjust.ʺ Ellwest Stereo Theatre, Inc. v. Jackson, 653 F.2d 954, 955 (5th

Cir. 1981).

       ʺAlthough a district courtʹs grant or denial of attorneysʹ fees is reviewable

only for abuse of discretion, the discretion afforded district courts to deny

attorneysʹ fees to prevailing plaintiffs under § 1988 is exceedingly narrow.ʺ Id.

       It should be noted that the standards for awarding attorneys’ fees pursuant

to Section 1983 and pursuant to Title VII are identical. The Barnes Foundation v. The

Township of Lower Merion, 242 F.3d 151, 158 n. 6 (3rd Cir. 2001). As a result, cases

interpreting one statute may be used to interpret the other. Id.

                        Was Plaintiff a ʺprevailing partyʺ?

       With respect to his claim against Vicky Patrick, Plaintiff was a ʺprevailing

party.ʺ She obtained a jury verdict against Ms. Patrick.

       On the other hand, Plaintiff did not prevail on the claims she asserted

against Marcus Ellis, Leake County, Mississippi, Scott County, Mississippi,

Neshoba County, Mississippi, or Newton County, Mississippi. In this regard, the



                                           2
 Case 3:16-cv-00434-CWR-FKB Document 114 Filed 02/20/19 Page 3 of 12




undersigned note that before submitting this Motion, they went through their

statements and deleted entries that they believed applied only to the pursuit of the

claims against Mr. Ellis and the Counties.

       This could not be carried out with perfection, of course, because much of

the facts and the law governing Plaintiffʹs claim against the Ms. Patrick was also

relevant to the claims against Mr. Ellis and the Counties.

       The undersigned can simply state that they are not seeking to recover any

fees or expenses that were solely applicable to the pursuit of the claims against Mr.

Ellis and the Counties.

                  What is a Reasonable Attorneys’ Fee Award?

       In 1974, the Fifth Circuit adopted a twelve‐factor test for determining the

reasonableness of attorneys’ fees awards in a Title VII case. Since then, the Johnson

factors have been widely used by other courts in other federal civil rights cases,

and they are now a well‐established part of the law.

       The Johnson factors are the following:

       (1) The time and labor required;

       (2) The novelty and difficulty of the questions;

       (3) The skill requisite to perform the legal service properly;

       (4) The preclusion of other employment by the attorney due to the

       acceptance of the case;



                                          3
 Case 3:16-cv-00434-CWR-FKB Document 114 Filed 02/20/19 Page 4 of 12




       (5) The customary fee;

       (6) Whether the fee is fixed or contingent;

       (7) Time limitations imposed by the client or the circumstances;

       (8) The amount involved and the results obtained;

       (9) The experience, reputation, and ability of the attorneys;

       (10) The undesirability of the case;

       (11) The nature and length of the professional relationship with the client;

       and

       (12) Awards in similar cases.

       Pursuant to Johnson, the court should first determine a lodestar figure equal

to the number of hours reasonably expended (which is item (1) of the Johnson

factors) multiplied by the prevailing hourly rate in the community for similar work

(which is item (5) of the Johnson factors).

       This figure is known as the “lodestar” amount. This lodestar is then to be

adjusted upward or downward to reflect any of the other ten Johnson factors.

Jackson v. Color Tile, Inc., 638 F.Supp. 62, 64 (N.D.Miss. 1986). All of these factors

should be considered by the Court in determining the amount of a reasonable

attorneyʹs fee award.

       Let us now analyze the Johnson factors, one at a time:




                                              4
 Case 3:16-cv-00434-CWR-FKB Document 114 Filed 02/20/19 Page 5 of 12




       (1) The time and labor required. This is the first of the two factors that are

initially used to determine the “lodestar” amount. Although hours spent on a case

should not be the sole basis for determining a fee, they are a necessary ingredient

to be considered. Johnson, 488 F.2d at 717. ʺThe trial judge should weigh the hours

claimed against his own knowledge, experience, and expertise of the time required

to complete similar activities.ʺ

       In the present case, the attorneys for Plaintiff have submitted itemized

records of the time spent on this case. They reflect 290.7 hours worked by

attorneys and 44.5 hours worked by a paralegal. See Affidavits of S. Craig Panter

and      Ronald      E.     Stutzman,         Jr.,   Exhibits    ʺAʺ     and      ʺB

to Plaintiffʹs Motion.

       The hourly rate of Mr. Stutzman is lower than that of Mr. Panter due to the

latterʹs more ʺseniorʺ status with the Bar.

       In addition to this matter, there are two related actions. Shortly after this

matter was filed, Ms. Patrick filed for bankruptcy. Her bankruptcy proceeding is

pending before the United States Bankruptcy Court for the Southern District of

Mississippi; Chapter 13 Case No. 16‐03100‐NPO. From that action, Plaintiff filed

an adversary proceeding contesting the dischargeability of a civil rights violation.

The cause number for the adversary proceeding is Adv. Proc. No. 16‐00067‐NPO.




                                          5
 Case 3:16-cv-00434-CWR-FKB Document 114 Filed 02/20/19 Page 6 of 12




       Furthermore, Mississippi Association of Supervisors, Inc. (hereinafter

“MAS”) is the entity which provides insurance to Leake County, Mississippi. This

insurance coverage applies to the Eighth Judicial District Drug Court. MAS has

filed a Declaratory Judgment action in the Scott County Circuit Court which seeks

to determine whether or not coverage exists for Ms. Patrick’s actions. That matter

is captioned Mississippi Association of Supervisors, Inc. v. Vicky Patrick; Cause No. 18‐

cv‐03d‐SC‐CC.

       Plaintiff is not seeking an award of attorneys’ fees related to these two

additional matters. However, it should be noted that participation in the two

related proceedings was required in order to maintain the present action.

       Given the significant amount of the jury verdict, and the additional amount

of time and expense required to support the related proceedings, the undersigned

are asking that the Court award them the full amount of those fees and expenses.

        (2) The novelty and difficulty of the questions.              This was not a

particularly difficult case to litigate.

       Plaintiff suggests that this factor does not warrant any change to the

lodestar figure.

       (3) The skill requisite to perform the legal service properly. ʺThe trial

judge should closely observe the attorneys’ work product, his preparation, and

general ability before the court.ʺ Johnson, 488 F.2d at 718. ʺThe trial judgeʹs



                                           6
 Case 3:16-cv-00434-CWR-FKB Document 114 Filed 02/20/19 Page 7 of 12




expertise gained from past experience as a lawyer and his observation from the

bench of lawyers at work become highly important in this consideration.ʺ Id.

       The trial judge may rely upon her own knowledge in determining the

experience, skill, reputation and performance of the plaintiffʹs attorneys.

Gudenkauf v. Stauffer Communications, Inc., 158 F.3d 1074, 1081 (10th Cir. 1998).

       In the present case, the undersigned are reluctant to discuss their own skills.

Under applicable law, this Court (having seen the performance of Plaintiffʹs

counsel) may determine whether their performance warrants a change to the

lodestar figure.

       (4)   The preclusion of other employment by the attorney due to

acceptance of the case. The undersigned do not contend that they had to turn

away any other clients as a result of the representation of the Plaintiff in this case.

       (5) The customary fee. This is the second factor for determining the

“lodestar” amount. This refers to the customary fee ʺfor similar work in the

community.ʺ Johnson, 488 F.2d at 718.

       ʺThe establishment of hourly rates and awarding attorneys fees is within

the discretion of the trial judge who is familiar with the case and the prevailing

rates in the area.ʺ Gudenkauf, 158 F.3d at 1082.




                                          7
    Case 3:16-cv-00434-CWR-FKB Document 114 Filed 02/20/19 Page 8 of 12




        The undersigned submit that the hourly rates they have requested are

reasonable and in keeping with rates charged by other lawyers for similar legal

work.

        The law recognizes and accepts the fact that more experienced lawyers

usually receive compensation at a higher hourly rate. Johnson, 488 F.2d at 718‐719.

Mr. Panter has been a member of the bar since 1985. Mr. Stutzman was admitted

to the bar in 2004.

        Having said that, the undersigned took this case on a 40% contingency fee

basis. See Affidavit of Ronald E. Stutzman, Jr., Exhibit ʺBʺ to Plaintiffʹs Motion.

        (6) Whether the fee is fixed or contingent. The fact that a case was handled

on a contingency fee basis justifies a greater, not a lesser, award. Domingo v. New

England Fish Company, 727 F.2d 1429, 1147 (9th Cir. 1984).1

        As noted, the undersigned agreed to represent the Plaintiff on a

contingency fee basis. Their fee is 40% of any recovery, plus expenses.




1In Johnson, the Fifth Circuit stated that the fee award should never be more than
any contingency fee that the plaintiff agreed to pay her lawyer. Johnson, 488 F.2d
at 718. In 1989, however, the United States Supreme Court abrogated that portion
of the Johnson decision. The Supreme Court rejected the notion that the amount of
the contingency fee created a “ceiling” on the amount of fees that could be
awarded. Blanchard v. Bergeron, 489 U.S. 87, 96 (1989). As a result, the court may
award more than or less than the amount of the contingency fee the Plaintiff
agreed to pay her lawyers.


                                          8
 Case 3:16-cv-00434-CWR-FKB Document 114 Filed 02/20/19 Page 9 of 12




          (7) Time limitations imposed by the client or the circumstances. This

factor is intended to address priority work that causes the lawyer to lose other

legal work. Such priority work is entitled to ʺsome premium.ʺ Johnson, 488 F.2d

at 718.

          In the present case, there were no particular time limitations imposed on

the undersigned. This case proceeded in the normal course of discovery and trial.

          (8) The amount involved and the results obtained. In the present case,

Plaintiff was successful in the pursuit of her claim against the Vicky Patrick. At

trial, the jury returned a verdict within the range asked for by the Plaintiff.

          (9) The experience, reputation and ability of the attorneys. This factor

seems to be somewhat duplicative of the third factor (the “skill requisite to

perform the legal services properly”). The law allows this Court to draw its own

conclusions about these matters and to adjust the lodestar figure accordingly.

          (10) The undesirability of the case. The law recognizes that civil rights

attorneys sometimes ʺface hardships in their communities because of their desire

to help the civil rights litigant.ʺ This did not occur in the present case.

          (11) The nature and length of the professional relationship with the

client. This factor recognizes that some lawyers in private practice vary their fees

for clients with whom they have had a long‐standing relationship. Johnson, 488




                                           9
Case 3:16-cv-00434-CWR-FKB Document 114 Filed 02/20/19 Page 10 of 12




F.2d at 719. For example, a lawyer might charge a lower rate to a long‐standing

client.

          In the present case, this is the only matter the undersigned have handled

for Plaintiff.

          (12) Awards in similar cases. ʺThe reasonableness of a fee may also be

considered in the light of awards made in similar litigation within and without the

court’s circuit.ʺ Johnson, 488 F.2d at 719.

          The undersigned defers to the Court on its experience in this issue.

                                   Litigation Expenses

          Out‐of‐pocket expenses incurred by the attorneys in representing a plaintiff

in this type of civil rights litigation are also recoverable. All reasonable out‐of‐

pocket expenses, including charges for travel, are plainly recoverable because they

are part of the costs normally charged to a fee‐paying client. West v. Nabors Drilling

USA, Inc., 330 F.3d 379, 396 (5th Cir. 2003).

          In light of the foregoing, Plaintiff also requests that she be awarded

litigation expenses of $636.49 as set forth in the Affidavits of S. Craig Panter and

Ronald E. Stutzman, Jr.

                                        Conclusion

          In light of the foregoing, plaintiff requests an award of attorneyʹs fees in the

amount of $69,962.25, as well as expenses in the amount of $636.49.



                                             10
Case 3:16-cv-00434-CWR-FKB Document 114 Filed 02/20/19 Page 11 of 12




      Respectfully submitted, this the 20th day of February, 2019

                                        DONNA STURKIN

                                        /s/ S. Craig Panter
                                        S. Craig Panter

                                        /s/ Ronald E. Stutzman, Jr.
                                        Ronald E. Stutzman, Jr.
S. Craig Panter (MB # 3999)
Panter Law Firm, PLLC
7736 Old Canton Road, Suite B
Madison, MS 39110
Telephone: (601) 607‐3156
Facsimile: (877) 442‐7002
cpanter@craigpanterlaw.com

Ronald E. Stutzman, Jr. (MB #101454)
106 Luckney Station, Suite B
Flowood, MS 39232
Telephone: (769) 208‐5683
Facsimile: (601) 202‐3022
rstutzman@stutzmanlawfirm.com




                                       11
Case 3:16-cv-00434-CWR-FKB Document 114 Filed 02/20/19 Page 12 of 12




                           CERTIFICATE OF SERVICE

       I, Ronald E. Stutzman, Jr., do hereby certify that I have this day filed the

foregoing document with the Clerk of Court using the ECF system which will

provide electronic notification of such filing to all counsel of record.

       This the 20th day of February, 2019.

                                           /s/ Ronald E. Stutzman, Jr.
                                           Ronald E. Stutzman, Jr.




                                          12
